Fourth Court of Appeals
                               San Antonio, Texas
                                       June 1, 2016

                                   No. 04-16-00040-CV

                                  Donald E. GHIDONI,
                                       Appellant

                                            v.

          Harry SKEINS, Jr., Paula K. Williamson and Skeins & Williamson, P.C.,
                                       Appellees

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-10318
                          Honorable Peter Sakai, Judge Presiding


                                     ORDER
       Appellees’ motion for extension of time to file brief is hereby GRANTED. Time is
extended to June 27, 2016



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court